DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 30 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent number 10,026,054 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hissan Anis on 20 May 2021. The application has been amended as follows:
 
Listing of Claims:
1. (Previously Presented) An apparatus for receiving a package delivered by an unmanned aerial vehicle, comprising:
a collapsible package receiver comprising fabric and configured to be selectively placed in a collapsed position on a ground surface for storage and an expanded position in preparation for receiving said package from said unmanned aerial vehicle;
an elevating mechanism comprising a lower supporting member coupled to said ground surface, an upper supporting member coupled to a structure, and a cord extending therebetween; said elevating mechanism configured to allow said collapsible package receiver to be: (a) elevated from said ground surface via said cord and along said structure after said collapsible package receiver has been placed from said collapsed position to said 
a securing member configured to removably couple said collapsible package receiver to said ground surface for storage.

2. (Previously Presented) The apparatus of claim 1, further comprising a processor and a sensor, said processor configured for leveling said package receiver upon receipt of said package.

3. (Previously Presented) The apparatus of claim 2, wherein said collapsible package receiver includes a light source configured to blink at a predetermined frequency, said light source configured to identify said collapsible package receiver to said unmanned aerial vehicle.

4. (Original) The apparatus of claim 1, wherein said collapsible package receiver includes a zipper.

5. (Original) The apparatus of claim 1, wherein said structure is one of a residential building and a commercial building.

6. (Original) The apparatus of claim 1, further comprising a processor and a memory storing instructions; said processor configured to execute said instructions to determine a characteristic of said package.

7. (Original) The apparatus of claim 1, further comprising a processor and a memory storing instructions; said processor configured to execute said instructions to maintain a temperature of said package while said package is retained within said cavity.

8. (Previously Presented) The apparatus of claim 1, wherein said collapsible package receiver is configured to receive said package only in said expanded position.



10. (Previously Presented) The apparatus of claim 1, wherein said collapsible package receiver comprises openings in a bottom surface configured to drain rain water.

11. (Currently Amended) A package receiver system for receiving a package delivered by an unmanned aerial vehicle, comprising: 
a collapsible package receiver configured to be selectively placed on a ground surface in a collapsed position for storage and an expanded position in preparation for receiving said package from said unmanned aerial vehicle; and
an elevating mechanism comprising supporting members with a cord extending therebetween, one of said supporting members coupled to said ground surface, and another of said supporting members coupled to one of a roof, a gutter, or elsewhere on a building, said elevating mechanism configured to elevate said collapsible package receiver from said ground surface via said cord after said collapsible package receiver is placed from said collapsed position to said expanded position;
wherein, said collapsible package receiver is configured to be removably secured to said ground surface in said collapsed position for storage.

12. (Original) The package receiver system of claim 11, wherein said collapsible package receiver includes a cavity for receiving and retaining said package.

13. (Original) The package receiver system of claim 12, wherein said cavity is accessible from a top of said collapsible package receiver and is selectively accessible from a side of said collapsible package receiver.



15. (Previously Presented) The package receiver system of claim 11, wherein said collapsible package receiver includes a light source configured to blink at a predetermined frequency, said light source configured to identify said collapsible package receiver to said unmanned aerial vehicle.

16. (Previously Presented) The package receiver system of claim 11, further comprising a processor and a sensor, said processor configured for leveling said package receiver upon receipt of said package.

17. (Original) The package receiver system of claim 11, further comprising a processor and a memory storing instructions; said processor configured to execute said instructions to read an indicia on said package.

18. (Previously Presented) The package receiver system of claim 11, further comprising a processor and a memory storing instructions; said processor configured to execute said instructions to level said package receiver after reception of said package.

19. (Previously Presented) A package receiver system for receiving a package delivered by an unmanned vehicle, comprising: 
a collapsible package receiver configured to be selectively placed in a collapsed position on a ground surface for storage and an expanded position for receiving said package from said unmanned vehicle; and
an elevating mechanism comprising supporting members and a cord extending therebetween, one of said supporting members coupled to said ground surface, another of said supporting members coupled to a building, said elevating mechanism configured to elevate said collapsible package receiver from said ground surface to receive said package after said 
wherein:
said collapsible package receiver is configured to be removably secured to said ground surface for storage.

20. (Original) The package receiver of claim 19, wherein said collapsible package receiver comprises a foldable tent.


/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner knows of no art which teaches or suggests, alone or in combination with other art independent claims 1, 11, and 19.  In particular, it is the combination of the limitations in the independent claims with the following limitations that is novel and not obvious:
an elevating mechanism comprising a lower supporting member coupled to said ground surface, an upper supporting member coupled to a structure, and a cord extending therebetween; said elevating mechanism configured to allow said collapsible package receiver to be: (a) elevated from said ground surface via said cord and along said structure after said collapsible package receiver has been placed from said collapsed position to said expanded position; and (b) lowered along said structure after said package has been received within a cavity of said collapsible package receiver (claim 1); an elevating mechanism comprising supporting members with a cord extending therebetween, one of said supporting members coupled to said ground surface, and another of said supporting members coupled to one of a roof, a gutter, or elsewhere on a building, said elevating mechanism configured to elevate said collapsible package receiver from said ground surface via said cord after said collapsible package receiver is placed from said collapsed position to said expanded position (claim 11); an elevating mechanism comprising supporting members and a cord extending therebetween, one of said supporting members coupled to said ground surface, another of said supporting members coupled to a building, said elevating mechanism configured to elevate said collapsible package receiver from said ground surface to receive said package after said collapsible package receiver is placed from said collapsed position to said expanded position (claim 19);
First, the prior art of Janssen (US 2019/0039751 A1) details a collapsible package receiver configured to be placed in a collapsed position on a ground surface for storage and an expanded position in preparation for receiving a package from an unmanned aerial vehicle; an elevating mechanism comprising a lower supporting member coupled to a ground surface / structure, said elevating mechanism 
Next, the prior art of Kalyan et al. (US 10,093,454 B1) details a collapsible package receiver comprising fabric, selectively placed in a collapsed position on a ground surface for storage (payload receiving apparatus is removable), and an expanded position for receiving a package from an unmanned aerial vehicle; an elevating mechanism comprising members coupled to a structure / building / roof and a cord extending therebetween, elevating along the structure after the collapsible package receiver has been placed from collapsed position to expended position and lowering along the structure after the package has been received within a cavity of the collapsible receiver (Kalyan Figs 1-3, Fig 5, col 3 ln 33-37, col 4 ln 4 through col 5 ln 27, col 6 ln 9-23, col 7 ln 10-25, claim 1); However Kalyan does not explicitly recite all the claimed features of the elevating mechanism above, or the securing member.
Next, the prior art of Siewert (US 10,501,205 B1) details a collapsible package receiver configured to be selectively placed in a collapsed position for storage and an expanded position in preparation for receiving a package from an unmanned aerial vehicle; an elevating mechanism comprising a lower supporting member (winch and pulley) coupled to an outdoor ground surface, an upper supporting member (pulley and axle) coupled to a structure / building / chimney, and a cord extending therebetween, elevating a platform from a ground surface via the cord and along the structure after the collapsible package receiver has been placed from collapsed position to expanded, and lowering the platform along the structure (Siewert Fig 1-2, Fig 5-6, col 3 ln 35-col 5 ln 32-52, col 12 ln 23-62).  However, Siewert does not explicitly recite all the claimed features of the elevating mechanism above.
Next, the prior art of Proctor et al. (US 2012/0269461) details a collapsible package receiver comprising fabric configured to be placed in a collapsed position on a ground surface for storage and an expanded position in preparation for receiving a package; a supporting member coupled to a ground surface or building and a cord therebetween; a securing member configured to removably couple the 
Next, the prior art of Alshdaifat (WO 2014/080390 A2) details a collapsible package receiver placed in a collapsed closed position for storage and an expanded open position for receiving a package from an unmanned aerial vehicle; an elevating mechanism comprising supporting members coupled to a building / structure and a cord extending therebetween, the elevating mechanism raises a platform along the structure, and lowers the platform along the structure after the package has been received within a cavity of the package receiver (Alshdaifat Figs 1-2A, Fig 5A-5B, pg. 3 ln 7-16, pg. 4 ln 27 through pg. 5 ln 19, pg. 6 ln 23-27).  However, Alshdaifat does not explicitly recite the collapsible package receiver on the ground surface, the securing member, or all of the claimed features of the elevating mechanism above.
Next, the prior art of Lavars “Drone delivery nets could be the mailboxes of the future” <http://newatlas.com/drone-delivery-nets-skynet/34809/> (Wayback capture date 19 November 2014) (see Cite No. 1 in the Non-Patent Literature Documents of IDS received on 18 September 2018) details a package receiver comprising a net for receiving a package from an unmanned aerial vehicle; and a supporting member coupled to a structure / building and a cord extending therebetween (Lavars pg. 1 image, pg. 3 ¶ beginning “It would have to be professionally installed…”).  However, Lavars does not explicitly recite all the claimed features of the elevating mechanism, collapsible package receiver, and securing member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628

                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628